 1 DERBY, McGUINNESS & GOLDSMITH, LLP
   CELIA McGUINNESS, Esq. (SBN 159420)
 2 STEVEN L. DERBY, Esq. (SBN 148372)
   300 Lakeside Drive, Suite 1000
 3 Oakland, CA 94612
   Telephone: (510) 987-8778
 4 Facsimile: (510) 359-4419
   cmcguinness@dmglawfirm.com
 5
   Attorneys for Plaintiff
 6 KRISTI AMERSON

 7
   LEWIS BRISBOIS BISGAARD & SMITH LLP
 8 JOSEPH R. LORDAN, SB# 265610
     Email: Joseph.Lordan@lewisbrisbois.com
 9 SHANE SINGH, SB#202733
     Email: Shane.Singh@lewisbrisbois.com
10 SUMY KIM SB# 290082
     Email: Sumy.Kim@lewisbrisbois.com
11 333 Bush Street, Suite 1100
   San Francisco, California 94104-2872
12 Telephone: 415.362.2580
   Facsimile: 415.434.0882
13
   Attorneys for Defendants
14
                           IN THE UNITED STATES DISTRICT COURT
15
                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
16
   KRISTI AMERSON,                            2:18-cv-01124-KJN
17
                  Plaintiffs,                 Civil Rights
18
          vs.                                 STIPULATION TO CONTINUE
19                                            PRETRIAL CONFERENCE STATEMENT
   G.W. WILLIAMS CO., DBA FOLSOM              FILING DEADLINE
20 GATEWAY APARTMENTS; WOODMONT
   REAL ESTATE SERVICES; and DOES 1-20,       ORDER
21 INCLUSIVE,

22                        Defendants.
                                                        Magistrate Judge Kendall J. Newman
23
                                                        Trial Date:       None Set
24

25            Pursuant to Civil Code Local Rule 6-1(a), Plaintiff KRISTI AMERSON (“Plaintiff”) and
26 Defendant WOODMONT REAL ESTATE SERVICES (“Defendant”) (collectively, “Parties”), by
27 and through their attorneys of record in this case, stipulate and agree as follows:

28            WHEREAS, on January 18, 2019, the Court issued its Scheduling Order (Docket 45) and

     4819-6901-2870.1                                  1
                        STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; ORDER
 1 set January 31, 2019, as the deadline for objecting to the schedule;

 2            WHEREAS, the dates set are as follows:

 3            Initial disclosures                                                January 31, 2019

 4            Expert witness disclosure                                          August 23, 2019

 5            Rebuttal expert witness disclosure                                 September 13, 2019

 6            All discovery                                                      October 15, 2019

 7            All law and motion, except as to discovery-related matters         December 12, 2019

 8            Joint Pretrial Conference Statement                                February 13, 2020

 9            Pretrial Conference                                                March 5, 2020

10            Jury Trial                                                         April 10, 2020

11

12            WHEREAS, Plaintiff’s counsel who would try this case, Celia McGuinness and Steven L.

13 Derby, have another case set for trial in the US District Court – ND that conflicts with the Court’s

14 scheduling order for the Pretrial Conference Statement filing deadline. The other case, Moore et

15 al. v. Equity Residential Management, Case 3:16-cv-07204-JCS, has set the Pretrial Conference

16 for January 24, 2020, and Jury Trial for February 10, 2020.

17            WHEREAS, Plaintiff’s counsel believes, as far as can be predicted, that the other case is

18 almost certain to go to trial as scheduled;

19            WHEREAS, Plaintiff’s firm has three lawyers total, so that it would be impossible to re-

20 staff either case to avoid the conflict between the Pretrial Conference Statement filing deadline in

21 this case and the jury trial in Moore;

22            WHEREAS, Plaintiff has requested, and Defendant has no objection to, a continuance of

23 the Pretrial Conference Statement filing deadline to enable Plaintiff’s counsel to give the

24 Statement the time and attention it deserves;

25            WHEREAS, continuing the Pretrial Conference Statement filing deadline necessitates

26 moving the Pretrial Conference and Trial dates by a short period of time of approximately one
27 month;

28            NOW, THEREFORE, IT IS HEREBY REQUESTED AND STIPULATED by and
     4819-6901-2870.1                        2
                        STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; ORDER
 1 between the parties, through their respective counsel, to the following new dates:

 2            Pretrial Conference Statement filing deadline                     March 13, 2020

 3            Pretrial Conference                                               April 6, 2020

 4            Jury Trial                                                        May 4, 2020

 5 or any other dates thereafter that are convenient to the Court’s calendar.

 6 Respectfully submitted,

 7

 8 DATED: January 30, 2019
                                                      LEWIS BRISBOIS BISGAARD & SMITH llp
 9
                                                By:          /s/ Sumy Kim
10
                                                      Joseph R. Lordan
11                                                    Shane Singh
                                                      Sumy Kim
12                                                    Attorneys for Defendant WOODMONT REAL
                                                      ESTATE SERVICES
13

14
     DATED: January 30, 2019                          DERBY, McGUINNESS & GOLDSMITH, LLP
15

16
                                                By:          /s Celia McGuinness
17                                                    Celia McGuinness
18                                                    Attorneys for Plaintiff KRISTI AMERSON

19

20

21

22

23

24

25

26
27

28
     4819-6901-2870.1                                  3
                        STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; ORDER
 1                                       FILER’S ATTESTATION

 2            Pursuant to Local Rule 5-1, I hereby attest that on January 25, 2019, I, Celia McGuinness

 3 attorney with Derby McGuinness Goldsmith, LLP received the concurrence of all counsel in the

 4 filing of this document.

 5

 6                                   /s/ Celia McGuinness____________________
                                     Celia McGuinness
 7                                   DERBY, McGUINNESS & GOLDSMITH, LLP
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     4819-6901-2870.1                                 4
                        STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; ORDER
 1                                                  ORDER

 2            Pursuant to the parties’ stipulation, IT IS SO ORDERED, with some modifications to
 3
     accommodate the court’s schedule.
 4
              The new deadline to file a joint pretrial conference statement shall be March 13, 2020.
 5
              The final pretrial conference is set for April 9, 2020, at 10:00 a.m.
 6
              A jury trial is set for Friday May 8, 2020, at 9:00 a.m. The first day of trial will be
 7

 8 limited to addressing motions in limine, jury instructions, and other preliminary trial matters. Jury

 9 selection will commence on Monday May 11, 2020, at 9:00 a.m. The court presently anticipates

10 that the trial will take approximately 5 days.

11
              All other dates and provisions of the original scheduling order remain unchanged.
12
     Dated: January 30, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     4819-6901-2870.1                                    5
                        STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; ORDER
